 Case 1:20-cv-00005-NT Document 18 Filed 01/04/21 Page 1 of 1          PageID #: 856




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


 DEVON A.G.,                               )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 1:20-cv-00005-NT
                                           )
 ANDREW M. SAUL,                           )
 Commissioner of Social Security,          )
                                           )
                     Defendant.            )


                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On December 14, 2020, the United States Magistrate Judge filed with the

court, with copy to the Plaintiff, his Recommended Decision (ECF No. 17). The time

within which to file objections has expired, and no objections have been filed. The

Magistrate Judge notified the parties that failure to object would waive their right to

de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED and the Commissioner’s decision is AFFIRMED.


      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge


Dated this 4th day of January, 2021.
